Title: John Adams to Abigail Adams, 9 January 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia January 9. 1793
In your Letter of Decr 23d you Say “Faxon wants Money to buy, three Cows and four young Cattle.”— I know not the Price of Stock: but if you can purchase him what he wants at a reasonable rate and can finds means to pay for them I shall be content. but I would employ Some one to purchase them in Bridgwater or Abington. Faxon himself is not So judicious as he ought to be, in Some Things.
I have the same aversion to the multiplication of Banks and the Same Apprehension of their pernicious tendency as you express: but so many People live upon them, that they will have their Course. We shall soon be perplexed and distressed, in consequence of them. I consider myself already as taxed one half of my Salary and one half of all the Interest of my Money to support Bankers and Bankrupts. In Short Debtors and Men of no Property will find means, in our State of society, to compel others who have something not only to pay their debts for them but to support them. It falls hardest on Widows orphans, Salary Men, and those who have Money at Interest, we except such of those last as are at Liberty to Speculate. They are able to make what Money they please.
I received yesterday the Votes from Kentucky. They are said to be all for Mr Jefferson. Let Us, my Dear prepare our minds and as well as We can our Circumstances to get out of this miserable Scramble.

It gives me pleasure to read that you are making Preparations of Timber for a Corn house, and I hope shaw will be as attentive as he can through the whole Winter to all my Manufactures of manure, that We may make a good Corn field in the Summer.
I had Yesterday a charming Letter from Charles; according to him, had the Electors of that State been chosen by the People, their Votes would have been very different. The Representation of the People in their present Legislature is very unequal and partial in favour of the Anti’s, and Clinton; as he has explained very intelligibly and intelligently.
Mr Taylor the new Senator from Virginia, has made a Motion for opening our Doors and building a Gallery: but he will not be assisted in his Argument by the late Example of Virginia, where the Electors at Richmond opened their Doors, and held debates and made Phillippicks before “The Marseillois,” by which means Six Votes are said to have been converted, either by reasoning or by fear. This Example will not convince the Majority of the Senators of the Necessity, Expediency or propriety of opening their Doors.
I have a warm Chamber with a Southern Exposure and have a fire in it day and night. I am warm enough a nights but cannot Sleep as I ought. I have Scarcely had a compleat nights Sleep since I left you, which keeps me apprehensive of the Fever and Ague in the Spring. I hope however to escape it. I shall not be able to leave this Place till the fifth or sixth of March. The Roads will be bad and the Journey by the Stage fatiguing, but I who was born to be a slave must fullfill the End of my Creation.
Tenderly
J. A.
Blanchard to day is to sett all the World upon the broad Stare at his Balloon. I wish H. could make it an Interlude and send him back to Europe.

